DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	A restriction condition has been identified at the claims for three independent inventions of distinct for failing to disclose a relationship between the inventions claimed, being unconnected in design, operation and effect,  
Group I. Claims (1-11) defining a structure of a diffraction device comprising and material properties, resin material forming and curing and mechanical characteristics, 
Group II (Claim 13) representing a manufacturing process for the diffraction device by surface forming of a resin base, photo-curable or thermosetting, application of resin layers, having special mechanical and dimensional requirements, and 
Group III (claim 12) representing at preamble an endoscope as part of a use claim, comprising light guiding, focusing along with a diffraction component . 
The groups represent distinct inventions related to mechanical characteristics of a diffraction device, a process of manufacturing and an application of an optical diffraction device. 
A Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11 are drawn to a diffractive device recited as a mechanical structure having specific mechanical parameters and physical material properties classified in: 
A61B6/06 -diffraction materials; 
G02B6/4213 intermediate optical elements being polarization. 
Group II. Claim 13 (and Fig.1-9) represents the manufacturing process of a diffractive device, classified in: 
G02B5/1852 using mechanical means, molding, 
G02B6/3889 molding, casting resin, 
A61B1/0011; A61B17/80 -manufacturing.
Group III. Claim 12, (and Fig.10-11) is drawn to an endoscope construction comprising the various light guiding, a light focusing and a diffractive component, elements that could be associated with an endoscope apparatus being classified in: 
A61B1/00013 – optical means; 
A61B1/00089-projecting beyond the lens plane of FOV; 
A61B1/00096-distal optical features at distal tip; 
A61B1/00117 optical cables connected to light supply; 
A61B6/06 – diffraction elements.
The inventions are independent or distinct, from each other because:
Inventions I., II., and III., are directed to and related a distinct diffraction device,  a manufacturing of such device and the use of such diffraction device in an endoscope application being related but deemed distinct in material characteristics, fabrication process and use as an apparatus when: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to the Attorney of record Mr. PEDRO ROJAS  on 04/29/2022 to request an oral election to the above restriction requirement, but did not result in an election being made prior to being presented to Applicants.





Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/